 1   WO
 2
 3
 4
 5
 6

 7                      IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
1O   United States of America,                        No. 18-0431 lMJ-001-PCT-FLG
11                Plaintiff,                          ORDER
12   v.
13   Jeffrey Yazzie Black,
14                Defendant.
15
16
           Defendant appeared in court with counsel. Pursuant to 18 U.S.C. § 3141 et. seq. 'a
17
     detention hearing was held.     The defendant is ordered detained pending an intake
18
     assessment for placement at Crossroads in . Phoenix, Arizona or other facility as
19
     designated by Pretrial Services. Should defendant qualify for such placement, defen.dant
20
     shall be teleased upon conditions set by this Court, including pretrial residency at said
21
     facility, as conditions do exist which would reasonably assure the safety of others and the
22
     appearance of the defendant. Should defendant not so qualify, the release conditions set
23
     by this Court shall be vacated and defendant shall be detained pending trial as there are
24
     no conditions or combination of conditions which would reasonably assure the safety of
25
     others or the appearance of the defendant.
26
           The Pretrial Services Officer is ordered to timely notify this Court of the
27
     defendant's intake assessment results, and if found acceptable, the date and time the
28
     II
 1   facility will provide transportation from the Sandra Day O'Connor Courthouse for the
 2   defendant.
 3         Dated this 1st day of October, 2018.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
